DETAILED ACTION

Response to Amendment
The Amendment filed 6/16/2022 has been entered. Claims 2-4, 6-7 and 9-22 remain pending in the application. Claims 1, 5 and 8 were cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 20, “a tension region” is indefinite. It is unclear what structure is being claim, does the claim just require the inner and outer “tension ring” to meet the “tension region” limitation or does the claim require other structure?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 4727788) in view of Prentice (US 1771722).
Regarding claim 21, Yoshida teaches a circular saw blade (see Figure 4a-c) comprising:
a circular body (circle saw version, abstract) having a first side face (front side of the blade 1 in Figure 4a), a second side face (back side of the blade 1 in Figure 4a) opposite the first side face, a periphery (outer edge of the blade 1), and the circular body rotatable in a rotational cutting direction (direction B, see Figure 4a); and
a plurality of repeating sets of teeth (the teeth of 3, 5 and 7) coupled to the periphery of the circular body, each set of teeth including
a first tooth (5) having a first rake face facing an adjacent first gullet (gullet between 5 and 3) in the rotational cutting direction, a first lateral face adjacent the first side face of the circular body (right side face of the tooth 5 in Figure 4b), a second lateral face adjacent the second side face of the circular body (left side face of the tooth 5 in Figure 4b), and a first top face (bottom face of tooth 5 in Figure 4b) extending across the first tooth from a first top edge (right edge of 5 in Figure 4b) of the first lateral face of the first tooth to a second top edge (left edge of 5 in Figure 4b) of the second lateral face of the first tooth (see Figure 2), the first top face intersecting the first rake face at a first cutting edge (see Figure 4c), 
a second tooth (7) following the first tooth in a direction opposite the rotational cutting direction, the second tooth having a second rake face facing an adjacent second gullet in the rotational cutting direction (between 7 and 5, see Figure 4a), a first lateral face adjacent the first side face of the circular body (right side face of the tooth 7 in Figure 4b), a second lateral face adjacent the second side face of the circular body (left side face of the tooth 7 in Figure 4b), and a second top face (bottom face of tooth 7 in Figure 4b) extending across the second tooth from a first top edge of the first lateral face of the second tooth to a second top edge of the second lateral face of the second tooth (see Figure 4b), the second top face intersecting the second rake face at a second cutting edge (see Figure 4c), 
a third tooth (3) following the second tooth in a direction opposite the rotational cutting direction (see Figure 1), the third tooth having a third rake face facing an adjacent third gullet in the rotational cutting direction (between tooth 3 and tooth 7, see Figure 4a), a first lateral face adjacent the first side face of the circular body (ride side of the tooth 3 in Figure 4b), a second lateral face adjacent the second side face of the circular body (left side of the tooth 3 in Figure 4b), and a third top face extending across the third tooth from the a first top edge of the first lateral face of the third tooth to a second top edge of the second lateral face of the third tooth (bottom face of tooth 3 in Figure 4b), the third top face intersecting the third rake face at a third cutting edge (see Figure 4c), 
wherein, in each set of teeth, (i) the first top face of the first tooth is beveled in a first direction radially (direction from the right side to the left side in Figure 4b) inward toward the second side face of the body at a first bevel angle relative to a line perpendicular to the body (the first tooth is beveled from right bottom tip of the tooth to left bottom tip of tooth, see Figure 4b), such that the second top edge of the first tooth is disposed closer to the center point than the first top edge of the first tooth (left side bottom tip of tooth 5 is closer to the center, see Figure 4b), (ii) the second top face of the second tooth is beveled in a second direction opposite the first direction (direction from the left side to the right side in Figure 4b) radially inward toward the first side face of the body at a second bevel angle relative to a line perpendicular to the body (the second tooth is beveled from left bottom tip of the tooth to right bottom tip of tooth, see Figure 4b), such that the first top edge of the second tooth is disposed closer to the center point than the second top edge of the second tooth (right side bottom tip of tooth 7 is closer to the center, see Figure 4b), and (iii) the third top face of the third tooth is unbeveled, such that the first top edge of the third tooth and the second top edge of the third tooth are disposed at the same distance from the center point (the third tooth have a flat bottom, since the bottom tip of the tooth are on the same level, see Figures 4a-c), and 
wherein all of the teeth on the saw blade that are beveled in the second direction are disposed radially inward toward the central opening by a first drop distance (drop distance from 5P to 7P) from all of the teeth on the saw blade are beveled in the first direction (see Figure 4a-c).
Yoshida fails to clearly show central opening defining a center point for the circular saw version of the device.
Prentice teaches a circular saw with a central opening defining a center point.
It would have been obvious to one of ordinary skill in the art to modify the device of Yoshida to add a central opening defining a center point, as taught by Prentice. As one of ordinary skill in the art understand the central opening of the circular saw is for the mounting of the saw blade.
Regarding claim 7, modified Yoshida further teaches the first drop distance (see Figure 4a).
Modified Yoshida fails to teach the first drop distance is between approximately 0.025 mm and 0.075 mm.
Furthermore, with respect to the specific first drop distance, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A.  Drop distance between teeth is a known to effect the chip size and the kerf shape in the work piece. Therefore, it would have been obvious to modify Yoshida to have the specific drop distance set forth in the claims in order to get the desired kerf shape. 
Regarding claims 9-11, modified Yoshida teaches the first and second top edges of each third tooth are disposed outwardly of the central opening (as modified in claim 21, see Figure 3 of Prentice) from the first top edge of each first beveled tooth by a second increase distance (see Figure 4a of Yoshida).
Modified Yoshida fails to teach the first and second top edges of each third tooth are disposed radially inward toward the central opening (see Figure 4b) from the first top edge of each first beveled tooth by a second drop distance (as required by claim 9), the second drop distance is greater than the first drop distance (as required by claim 10), the second drop distance is more twice than the first drop distance (as required by claim 11).
Prentice further teaches the saw has three different height tooth (5, 6 and 7), wherein a first beveled tooth to a beveled second tooth is separated by a first drop distance (see Figure 3), and the second beveled tooth to a third unbeveled tooth is separated by a second drop distance (See Figure 3), wherein the second drop distance is greater than the first drop distance (See Figure 3).
Examiner notes with respect to the second drop distance, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A.  Drop distance between teeth is a known to effect the chip size and the kerf shape in the work piece. Therefore, it would have been obvious to modify Yoshida to have the second drop distance (instead of second increase distance) set forth in the claims in order to get the desired kerf shape.
Furthermore, with respect to the specific second drop distance, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to modify Yoshida to have the specific drop distance set forth in the claims for the same reasons set forth in claim 10.
Regarding claim 12, modified Yoshida further teaches the first tooth, the second tooth and the third tooth are spaced at a variable tooth pitch (see Figures 4a-c of Yoshida).
Regarding claim 13, modified Yoshida further teaches the variable tooth pitch comprises at least three different tooth pitches (see Figures 4a-c of Yoshida).

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 4727788) in view of Prentice (US 1771722) and in further view of Brutscher 355’ (US 20170120355 A1).
Regarding claims 2, 3 and 6, modified Yoshida further teaches each rake face is disposed at a rake angle relative to a radial line extending from the center point and intersecting the cutting edge of that tooth, a relief angle relative to a tangent line to the periphery at the cutting edge of that tooth and the first and the second bevel angles (see Figures 4a-c).
Yoshida fails to teach the rake angle is between approximately 15° and approximately 22° (as required by claim 2), a relief angle is between approximately 8° and approximately 14° (as required by claim 3) and the first and second bevel angles are the same.
Brutscher 355’ teaches a circular saw with a rake angle between approximately 18° and approximately 25° (at least 16 degrees of the reference fits within the claimed range of 15 to 22 degrees, thus meets the claimed limitation, paragraph 0047), a relief angle is between approximately 6° and approximately 10° (at least 9 degrees of the reference fits within the claimed range of 8 to 14 degrees, thus meets the claimed limitation, paragraph 0047) and the same first and second bevel angle of approximately 10° and approximately 20° (paragraph 0047).
Furthermore, with respect to the specific rake/relief/bevel angle, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to modify Yoshida to have the rake/relief/ bevel angle value, as taught by Brutscher 355’, in order to cut the desired kerf shape for the end user, and since all of these angles are known results-effective variables. 

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 4727788) in view of Prentice (US 1771722) and in further view of Bird (US 20180361489 A1).
Regarding claim 4, modified Yoshida teaches all elements of the current invention as set forth in claim 21 stated above.
Modified Yoshida fails to teach each first lateral face is disposed at a first lateral angle relative to the first side face of the body, and each second lateral face is disposed at a second lateral angle relative to the second side face of the body.
Bird teaches a saw with each first lateral face is disposed at a first lateral angle relative to the first side face of the body (see Figure 4), and each second lateral face is disposed at a second lateral angle relative to the second side face of the body (see Figure 4, clearance angle).
It would have been obvious to one of ordinary skill in the art to modify the device of Yoshida to change the set first and second teeth with a beveled top into an unset teeth with beveled top and the angled lateral faces on each side of each tooth, as taught by Bird, in order to reduce friction to the plate during cutting (paragraph 0031-0032 of Bird). The resulting device of modified Yoshida teaches each first lateral face is disposed at a first lateral angle relative to the first side face of the body (as modified in the claim, changing the set tooth into a unset tooth with a lateral angle on each side of each tooth, see Figure 4 of Bird), and each second lateral face is disposed at a second lateral angle relative to the second side face of the body (as modified in the claim, there would be a lateral angle on both side of each tooth, see Figure 4 of Bird).
Regarding claim 22, modified Yoshida further teaches each of the first teeth and the second teeth are set.
Modified Yoshida fails to teach each of the first teeth and the second teeth are unset.
Bird teaches a beveled unset tooth (see Figure 4-5).
It would have been obvious to one of ordinary skill in the art to modify the device of Yoshida to change the set first and second teeth with a beveled top into an unset teeth with beveled top and the angled lateral face, as taught by Bird, in order to reduce friction to the plate during cutting (paragraph 0031-0032 of Bird).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 4727788) in view of Prentice (US 1771722) and in further view of Sundstrom (US 4311075).
Regarding claim 14, modified Yoshida further teaches each first beveled tooth is spaced from an adjacent second beveled tooth in the cutting direction by a first angular distance (from teeth 5 to teeth 7), each second beveled tooth is spaced from an adjacent unbeveled tooth in the cutting direction by a second angular distance (from teeth 7 to teeth 3), and each unbeveled tooth is spaced from an adjacent first beveled tooth in the cutting direction by a third angular distance (from teeth 7 to the next teeth 5, see Figure 4a of Yoshida).
Modified Yoshida fails to teach a second angular distance that is greater than the first angular distance, a third angular distance that is greater than the second angular distance.
Sundstorm teaches saw teeth set with a first distance (A), a second distance (B) and a third distance (C), wherein a second distance that is greater than the first distance (see Figure 1), a third distance that is greater than the second distance (see Figure 1).
It would have been obvious to one of ordinary skill in the art to modify the device of Yoshida and change the angular distance as claimed, as taught by Sundstorm, in order to minimized tool wear and sound level (col. 2 lines 31-36 of Sundstorm).

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 4727788) in view of Prentice (US 1771722) and in further view of Brutscher 694’ (US 20120192694 A1).
Regarding claim 15, modified Yoshida teaches all elements of the current invention as set forth in claim 21 stated above.
Modified Yoshida fails to teach a first set of fully enclosed, arcuate inner body slots, each having a first midpoint and defined in the body between the central opening and the periphery, and a plurality of fully enclosed, arcuate outer body slots, each having a second midpoint and defined in the body between the inner body slots and the periphery, wherein each first midpoint is spaced a first radial distance from the center point and each second midpoint is spaced a second radial distance from the center point that is greater than the first radial distance, with each first midpoint generally radially aligned with one of the second midpoints to form a pair of aligned body slots.
Brutscher 694’ teaches a saw blade (see Figure 1) including a first set of fully enclosed, arcuate inner body slots (20), each having a first midpoint and defined in the body between the central opening and the periphery (see Figure 5C), and a plurality of fully enclosed, arcuate outer body slots (22), each having a second midpoint and defined in the body between the inner body slots and the periphery (See Figure 5C), wherein each first midpoint is spaced a first radial distance (R1) from the center point and each second midpoint is spaced a second radial distance (R2) from the center point that is greater than the first radial distance (see Figure 5C), with each first midpoint generally radially aligned with one of the second midpoints to form a pair of aligned body slots (see Figure 5C).
It would have been obvious to one of ordinary skill in the art to modify the device of Yoshida to add the inner and outer slots, as taught by Brutscher 694’, in order to reduce modal frequencies during operation (paragraph 0002 and 0021 of Brutscher 694’). 
Regarding claim 17, modified Yoshida further teaches the pairs of aligned body slots comprise four pairs of aligned body slots with their midpoints equally angularly spaced by 90° (as modified in claim 15, four sets of slots was added since the blade of Yoshida is divided in for sections, abstract of Yoshida for a circular saw).
Regarding claim 18, modified Yoshida further teaches each of the outer body slots has a pair of arcuate end sections and an undulating section between the arcuate end sections (as modified in claim 15, see Figure 5C of Brutscher).
Regarding claim 19, modified Yoshida further teaches the first and second body slots are configured to provide one or zero modal frequencies in an operating frequency range of the saw blade (as modified in claim 15, zero modal frequencies, abstract of Brutscher).
Regarding claim 20, modified Yoshida further teaches a tension region (examiner notes that tension region is not an extra structure added to the saw (see paragraph 0009, 0011 and 0041 of Brutshcer), the tension region appear to refer to the zone between the inner and outer slots) defined in the body disposed between the first set of body slots and the second set of body slots (as modified in claim 15, because the inner and outer slots of the modified device is in the same arrangement as the claimed invention, the modified device of Yoshida is considered to define the same type of tension region).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 4727788) in view of Prentice (US 1771722) and in further view of Brutscher 694’ (US 20120192694 A1) and Asada (US 20040016125 A1).
Regarding claims 15-16, modified Yoshida teaches all elements of the current invention as set forth in claim 21 stated above.
Modified Yoshida fails to teach a first set of fully enclosed, arcuate inner body slots, each having a first midpoint and defined in the body between the central opening and the periphery, and a plurality of fully enclosed, arcuate outer body slots, each having a second midpoint and defined in the body between the inner body slots and the periphery, wherein each first midpoint is spaced a first radial distance from the center point and each second midpoint is spaced a second radial distance from the center point that is greater than the first radial distance, with each first midpoint generally radially aligned with one of the second midpoints to form a pair of aligned body slots (as required by claim 15), the pairs of aligned body slots comprise three pairs of aligned body slots with their midpoints equally angularly spaced by 120° (as required by claim 16).
Brutscher 694’ teaches a saw blade (see Figure 1) including a first set of fully enclosed, arcuate inner body slots (20), each having a first midpoint and defined in the body between the central opening and the periphery (see Figure 5C), and a plurality of fully enclosed, arcuate outer body slots (22), each having a second midpoint and defined in the body between the inner body slots and the periphery (See Figure 5C), wherein each first midpoint is spaced a first radial distance (R1) from the center point and each second midpoint is spaced a second radial distance (R2) from the center point that is greater than the first radial distance (see Figure 5C), with each first midpoint generally radially aligned with one of the second midpoints to form a pair of aligned body slots (see Figure 5C).
Asada teaches a saw blade with three section of blade segment (see Figure 1), and corresponding structure for each section. 
It would have been obvious to one of ordinary skill in the art to try modify the device of Yoshida to add another set of teeth 5, 7 and 3 to the blade, as taught by Asada, in an attempt to reduce wear on each individual tooth, as a person with ordinary skill has good reason to pursue all known options within his or her technical grasp.
It also would have been obvious to one of ordinary skill in the art to modify the device of Yoshida to add the inner and outer slots teach each section of the blade, as taught by Brutscher 694’, in order to reduce modal frequencies during operation (paragraph 0002 and 0021 of Brutscher 694’). The resulting device of modified Yoshida teaches the pairs of aligned body slots comprise three pairs of aligned body slots with their midpoints equally angularly spaced by 120° (as modified in claim 15, the three set of slots are added to the base in a similar arraignment as element 24/22 in Figure 1 of Asada).

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 2-4, 6-7 and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        8/08/2022

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722